                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JHEN SCUTELLA,               )
                          Plaintiff
                             )                              C.A. No. 17-222 Erie
                             )
        v.                   )
                             )                              District Judge Susan Paradise Baxter
PATROLMAN JAMES COUSINS 3RD, )
et al.,                      )
             Defendants.     )



                                      MEMORANDUM OPINION



I.      INTRODUCTION

        A.       Relevant Procedural History

        On August 15, 2017, Plaintiff Jhen Scutella initiated this civil rights action by filing a pro

se complaint pursuant to 42 U.S.C. § 1983, against Defendants Patrolman James Cousins 3rd

(“Cousins”), Patrolman Robert Williams (“Williams”), and Lt. Goozdich (“Goozdich”), all of

whom are officers with the City of Erie Police Department.1 In his complaint, Plaintiff asserts

numerous claims stemming from the seizure of his vehicle on October 14, 2014, and subsequent

criminal charges that were filed and prosecuted against him. In particular, Plaintiff alleges claims

of retaliation, unreasonable search and seizure, violation of due process, conspiracy, malicious

prosecution, and a state law claim of intentional infliction of emotional distress.




        1
Attorney Timothy McNair subsequently entered an appearance on behalf of Plaintiff on May 8, 2018, but did not
amend the original pro se complaint, which remains the operative pleading in this case.




                                                       1
        This case was initially assigned to United States District Judge Arthur J. Schwab, as

presiding judge, and was referred to the undersigned, who was then a United States Magistrate

Judge, for all pretrial proceedings. On September 14, 2018, the undersigned was sworn in as a

United States District Judge, and this action was subsequently reassigned to the undersigned, as

presiding judge, on September 21, 2018.

        Now pending before the Court is Defendants’ motion for summary judgment [ECF No.

42], in which Defendants’ assert, inter alia, that Plaintiff’s claims of retaliation, unreasonable

search and seizure, violation of due process, and intentional infliction of emotional distress are

barred by the applicable two-year statute of limitations, and that Plaintiff has failed to establish

his claims of malicious prosecution and conspiracy as a matter of law. Plaintiff has filed a brief

in opposition to Defendants’ motion [ECF No. 64], in which he appears to have withdrawn all

claims other than his malicious prosecution and conspiracy claims, acknowledging that the

withdrawn claims “are barred by res judicata and the statute of limitations.” (Id. at p. 4). Thus,

the Court will grant summary judgment in favor of Defendants with regard to such claims and

will only consider the viability of the malicious prosecution and conspiracy claims at this stage.

This matter is now ripe for disposition.

        B.       Relevant Factual History2

        On the evening of October 14, 2014, Plaintiff drove his friend, Chaz Mathis (“Chaz”), to

Hunter’s Tavern (“Hunter’s”) in Plaintiff’s white 2006 Dodge Ram truck. (ECF No. 42-1, at ¶¶



         2
The factual history set forth herein has been gleaned from Defendants’ concise statement in support of motion for
summary judgment [ECF No. 42-1], to the extent the facts set forth therein are unopposed and/or amply supported
by the evidence of record.




                                                         2
2-3). At Hunter’s, Plaintiff and Chaz met up with Chaz’s two cousins, Shannon and Shanique

Mathis. (Id. at ¶ 4). The four left Hunter’s in Plaintiff’s white truck and traveled to Country Fair

located on the corner of West 18th and Sassafras Streets, where Plaintiff and Chaz were observed

roughhousing in the parking lot while Plaintiff was pumping gas. (Id. at ¶¶ 6-9). Although

Plaintiff claims that he and Chaz were just engaging in “horse-play,” the skirmish caused a

concerned Country Fair employee to call the police. (Id. at ¶ 10). After the skirmish, Plaintiff and

his three passengers got back into the vehicle and proceeded west on 18th Street, at which time

officer dispatch informed officers in the area that a large white truck left the Country Fair

parking lot. (Id. at ¶¶ 12-13).

        While sitting in his police car in a nearby parking lot at the corner of 18th and Cherry

Streets, Defendant Cousins observed a large white truck driving west on 18th Street and began

following the vehicle. (Id. at ¶¶ 14, 16-17). Plaintiff turned north on Poplar Street and parked his

vehicle. (Id. at ¶ 20). Plaintiff and his three passengers then exited the vehicle at the same time,

and Plaintiff walked northbound down the sidewalk and through an alleyway with “[Chaz’] girl

cousin,” who had returned to the vehicle to retrieve her coat. (Id. at ¶¶ 24, 26). Defendant

Cousins followed Plaintiff and one passenger into the alleyway, but could only locate the female

passenger, not the Plaintiff. (Id. at ¶¶ 27-28). After searching yards for Plaintiff, Defendant

Cousins returned to Plaintiff’s vehicle. (ECF No. 49-4, Cousins deposition transcript, at p. 24).

        In the meantime, Officer Deluca responded to the dispatch call and immediately

recognized Plaintiff’s vehicle. (ECF No. 42-1, at ¶ 29). Both Defendant Cousins and Officer

Deluca conducted a plain view observation of the vehicle and reported observing marijuana in

the front of the vehicle. (Id. at ¶¶ 30-31). As a result, Defendant Cousins called to have the

vehicle towed. (Id. at ¶ 32). At this time, Plaintiff was at Luigi’s Bar and Grill on the corner of

                                                  3
West 18th and Liberty Streets, less than one block away (Id. at ¶ 34, 36). Plaintiff recalls looking

through the door of Luigi’s and noticing that his vehicle was gone. (Id. at ¶ 38). Plaintiff then

recalls walking to his son’s mother’s home to retrieve his son’s phone and to ask for a ride back

to his father’s house. (Id. at ¶ 40). On the ride to his father’s house Plaintiff called the police to

report his vehicle stolen. (Id. at ¶ 41).

         When Defendant Cousins returned to the police station after having Plaintiff’s vehicle

towed, he was informed that Plaintiff had just reported his vehicle stolen. (Id. at ¶ 43). Defendant

Williams was made aware that Plaintiff’s vehicle had been towed and then proceeded to

Plaintiff’s home to interview Plaintiff regarding his stolen vehicle report. (Id. at ¶¶ 44-45).

During the interview, Plaintiff completed and signed an affidavit of vehicle theft, on which he

erroneously indicated that he was in Reno’s Place at 18th and Walnut Streets at the time of the

alleged theft. (ECF No. 44-2, at p. 2). The next day, Plaintiff voluntarily went to the police

station to provide a statement about his stolen vehicle and submitted to a videotaped interview.

(ECF No. 42-1, at ¶¶ 47-48). After the interview Plaintiff was informed that his vehicle had been

towed and that his three passengers had been arrested “with marijuana.” (Id. at ¶¶ 50, 52; ECF

No. 49-1, Plaintiff’s deposition transcript, at p. 10 (internal p. 54)).3

         On October 29, 2014, Plaintiff was charged with possession of marijuana and disorderly

conduct. (ECF No. 42-1, at ¶ 58; ECF No. 46-1, at p. 3). The charges were later reduced to

disorderly conduct, to which Plaintiff pleaded guilty. (Id. at ¶ 60). On or about October 31, 2014,

Plaintiff was also charged with false reports and unsworn falsification to authorities stemming

         3
The Court is deeply troubled by the fact that Defendant Williams knowingly failed to inform Plaintiff that his car
had been impounded when he interviewed Plaintiff on the night Plaintiff reported the vehicle stolen. By failing to so
inform Plaintiff, Defendant Williams tacitly encouraged Plaintiff to pursue his stolen vehicle claim, which
ultimately led to the criminal charges being challenged in this case. Such behavior borders on entrapment.


                                                          4
from his stolen vehicle report. (ECF No. 42-1, at ¶ 61; ECF No. 44-1, at p. 3). After a trial by

jury, Plaintiff was found guilty of false reports to authorities. (ECF No. 42-1, at ¶ 62).

        Plaintiff appealed his conviction to the Pennsylvania Superior Court, which vacated

Plaintiff’s sentence and remanded for further proceedings. ((Id. at ¶¶ 63-64; ECF No. 47-3). The

Superior Court found that the trial court erred when it refused to admit evidence of a prior

lawsuit Plaintiff previously filed in federal court against Defendant Cousins and Officer William

Goozdich (Defendant Goozdich’s son), which the Court found to be relevant evidence of

possible bias on the part of Defendant Cousins. (Id. at ¶¶ 65-66; ECF No. 47-3, at p. 7). Upon

remand, the District Attorney filed a Motion to Nolle Prosequi the charges against Plaintiff “on

the basis of judicial economy, office resources, and the interests of justice overall,” noting that

Plaintiff “ha[d] already served at least the minimum of 6 months incarceration” on the vacated

sentence. (ECF No. 47-4, at ¶ 5). An Order granting the nolle prosequi motion was signed by the

Honorable Daniel Brabender of the Erie County Court of Common Pleas, on November 16,

2017. (Id. at p. 3).

II.     DISCUSSION

        A.      Malicious Prosecution

        To establish a malicious prosecution claim under 42 U.S.C. § 1983, Plaintiff must show

that: “(1) the defendant initiated a criminal proceeding; (2) the criminal proceeding ended in his

favor; (3) the defendant initiated the proceeding without probable cause; (4) the defendant acted

maliciously or for a purpose other than bringing the plaintiff to justice; and (5) the plaintiff

suffered deprivation of liberty consistent with the concept of seizure as a consequence of a legal

proceeding.” Johnson v. Knorr, 477 F.3d 75, 82 (3d Cir. 2007), citing Estate of Smith v.

Marasco, 318 F.3d 497, 521 (3d Cir. 2003).

                                                  5
       Here, Defendants argue that Plaintiff is unable to establish a malicious prosecution claim,

as a matter of law, because, inter alia, he cannot show that the underlying criminal proceeding

ended in his favor. The Court agrees.

       While a grant of nolle prosequi “may be sufficient to satisfy the favorable termination

element, not all cases resolved by the filing of such a motion are deemed to have been terminated

in the plaintiff's favor.” Dayoub v. Aaron, 2013 WL 4810382, at *6 (W.D.Pa. Sept. 9, 2013),

citing DiFronzo v. Chiovero, 406 Fed. Appx. 605, 608 (3d Cir.2011) (citing Hifirty v. Shipman,

91 F.3d 573, 579–80 (3d Cir. 1996)). To the contrary, the circumstances giving rise to the final

disposition must be capable of sufficiently supporting a finding of actual innocence before it can

be said that the charges have terminated in the plaintiff's favor. See Hector v. Watt, 235 F.3d

154, 156 (3d Cir. 2000) (“[A] plaintiff claiming malicious prosecution must be innocent of the

crime charged in the underlying prosecution.”); Donahue v. Gavin, 280 F.3d 371, 383 (3d Cir.

2002) (when a prosecutor abandons criminal charges against the accused, it will be considered a

favorable termination “only when their final disposition is such as to indicate the innocence of

the accused”)

       In Donahue, the District Attorney sought to nol pros the charges against the plaintiff,

reasoning that the plaintiff was not likely to receive any additional jail time if convicted in a

retrial and, therefore, a nol pros was “in the interest of judicial economy and [would] preserve

scarce judicial resources.” Donahue, 280 F.3d at 384. In view of this reasoning, the Third Circuit

found that “[f]ar from indicating [plaintiff’s] innocence, the nol pros merely reflected an

informed and reasoned exercise of prosecutorial discretion as to how best to use … limited

resources.” Id. The same holds true here, as the reasons stated in the District Attorney’s Motion

to Nolle Prosequi are virtually identical to those provided in Donahue. Moreover, Judge

                                                  6
Brabender’s Order granting the nol pros fails to support a finding of innocence, as it merely

grants the motion without further elaboration. See DiFronzo, 406 Fed.Appx. at 609 (concluding

that the criminal charges filed against the plaintiff were not terminated in his favor because the

order granting the motion seeking nolle prosequi did not indicate the plaintiff's innocence, as it

said nothing as to why the motion was filed or granted).

       For these reasons, Plaintiff is unable to satisfy the favorable termination element of his

malicious prosecution claim and summary judgment will, thus, be granted in favor of Defendants

and against Plaintiff on this claim.

       B.      Conspiracy

       To establish a claim of conspiracy in the context of a civil rights action, the plaintiff must

show that two or more conspirators reached an agreement to deprive him of a constitutional

right. Royster v. Beard, 308 Fed. Appx. 576 (3d Cir. 2009). Here, Plaintiff claims that

Defendants Williams and Goozdich “conspired with [Defendant] Williams to maliciously

prosecute [him]….” (ECF No. 5, Complaint, at ¶ 24). Since this Court has already determined

that Plaintiff is unable to prove the underlying claim of malicious prosecution as a matter of law,

Plaintiff is consequently unable to establish a cognizable conspiracy claim.

       An appropriate Order follows.




                                                 7
